Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach a cosmetic liquid container which includes a case in which a cosmetic liquid is filled, a pressing plate or follower disposed at an inner bottom of the case with the cosmetic liquid filled in the upper portion, and pressing the cosmetic liquid upward, at least two elastic members disposed under the pressing plate and pressing the pressing plate toward the cosmetic liquid, a support part that is coupled to the lower portion of the case, supporting lower portions of the elastic members and providing a compensating elastic force by pressing the elastic members toward the pressing plate, and a pump (3) disposed to be movable upward or downward inside an upper cap (15) coupled to the upper portion of the case (7), and discharging the cosmetic liquid inside the case (7) when moving downward wherein the container is further provided with both a lower portion support part pressing the at least two elastic members upon rotation and also a filling pull rod mounted on the lower portion of the pressing plate and expanding the cosmetic liquid filling space formed at an upper portion of the pressing plate by pulling the pressing plate downward to contract the elastic members.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bouet and Bau teach other liquid dispensing containers with an upper reciprocating pump and a lower spring biased follower. Dubiel teaches another liquid dispensing container with an upper reciprocating valve and a lower spring biased follower. Kim KR’572 teaches a liquid dispensing container with a lower pressing plate 23 and a rotating support part 33 with a filling pull rod 332 but only teaches a single elastic member 32 which surrounds the pull rod and does not teach the use of any pump movable inside an upper cap. Gende GB’795 teaches another liquid dispenser with a spring biased follower piston and a pull rod.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754